DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Smith et al (US PGPub 2005/0048597), teaches a device  for forming a liquid aliquot (see [0015] which recites “a device for partitioning a liquefied sample into discrete volumes), the device 100 comprising: 
a first layer (referred to as a bottom member in [0015]); 
an elastic second layer overlapping the first layer (referred to as a top member in [0015], see [0018] which recites that “the top member and the bottom member are made from polymethylpentene, polystyrene, polyester, polyolefin, or PETG”, see further [0020] which recites “the plastic material of the hydrophilic top layer is selected from clear polystyrene, polyester (PE), polyolefin, polymethylpentene (PMP), or PETG, or any other clear plastic material); 
a passageway (referred to as a channel in [0015]) to receive and hold a volume of liquid, the passageway (channel) formed from the first and second layers (see [0015] which recites that ‘[t]he device includes a bottom member; a top member disposed adjacent the bottom member; and at least one channel member disposed between the top and bottom members”); 

Moreover, Smith et al neither teaches nor fairly suggests a first actuator to press on the elastic layer thereby dividing the liquid filled passageway into a series of liquid aliquots;
a second actuator to control flow of liquid aliquots through the associated vents; and 
an attachment structure for attachment of aliquot receptacles to receive liquid aliquots that flow through the vents (as required by claim 1).
Moreover, Facer (WO 2005/107938) teaches a fluidic channel device, with a liquid channel layer (204) branching to form reaction sites (206) and an elastic layer controlled by an overlaid control channel (210), which when actuated seals off the reaction sites (208), (see [0121]-[0122] and Figure 2).
However, it would not be obvious to a person with ordinary skill in the art to combine Facer and Smith because Facer and Smith are directed to different problems, namely Facer is directed to preventing the dissolved reagents at each reaction site 208 from intermixing by diffusion, and not to the distribution of a series of liquid aliquots. 
Moreover, even if a skilled artisan would find obvious to combine Facer and Smith, the skilled artisan would not arrive at the claimed invention because neither Facer nor Smith teach or suggest an attachment structure for attachment of aliquot 
In addition, neither Smith nor Facer teach or fairly suggest flowing the liquid into an elastic passageway; 
dividing the passageway using pressure, thereby creating a series of liquid aliquots; and 
dispensing the liquid aliquots through associated vents into individual aliquot receptacles (as required by claim 9).
In addition, neither Smith nor Facer teach or fairly suggest a third actuator to control the flow of a liquid from the input reservoir into the passageway; 
a first actuator to divide the passageway into a plurality of liquid aliquots; and 
a second actuator to control the flow of a liquid aliquot from an isolated portion of the passageway through a vent and into an attached aliquot receptacle (as required by claim 13).
As a result, independent claims 1, 9 and 13 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 8 am - 5 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797